212 F.3d 373 (7th Cir. 2000)
Brooklyn Bagel Boys, Inc.,    Plaintiff-Appellant,v.Earthgrains Refrigerated  Dough Products, Inc.,    Defendant-Appellee.
No. 99-3055
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 22, 2000Decided May 8, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 4421--James F. Holderman, Judge. [Copyrighted Material Omitted]
Before Coffey, Easterbrook, and Williams, Circuit  Judges.
Williams, Circuit Judge.


1
Plaintiff-Appellant  Brooklyn Bagel Boys, Inc. ("Brooklyn Bagel"),  brought this diversity action against Defendant-  Appellee Earthgrains Refrigerated Dough Products,  Inc. ("Earthgrains"), claiming that Earthgrains  wrongfully terminated a contract for the supply  of bagels. Thereafter, Earthgrains filed a motion  for summary judgment, which the district court  granted against Brooklyn Bagel. Prior to this  determination, the district court also granted  Earthgrains' motion to strike the certification  of Gregory Stahl, the former president of  Brooklyn Bagel. This appeal followed the district  court's entry of summary judgment in Earthgrains'  favor. For the reasons discussed below, we affirm  the judgment of the district court.


2
* Brooklyn Bagel produces bagels for third parties  who sell them under their own brand name.  Earthgrains manufactures, distributes, and sells  refrigerated dough products. In April, 1994,  Earthgrains began working on a project to develop  its own proprietary formula for bagels. After  nearly two years, Earthgrains developed a bagel  formula and began to contract with different "co-  packers" to manufacture bagels for distribution  under Earthgrains' brand name. Earthgrains  entered into these "co-packing" relationships in  an effort to test the viability of its formula  without having to incur the substantial capital  expense of building its own bagel manufacturing  facility.


3
In late 1994 or early 1995, Earthgrains  approached Brooklyn Bagel about being a co-packer  for the distribution of bagels out of  Earthgrains' Fort Payne, Alabama facility.  Contract negotiations began, and the parties  eventually entered into a Contract Packaging  Agreement ("Contract") on March 25, 1996. Under  the Contract, Brooklyn Bagel agreed to process  and package bagels for Earthgrains in packaging  bearing Earthgrains' brand name or other  trademarks owned or licensed by Earthgrains.  Brooklyn Bagel also agreed to purchase all of the  raw materials and packaging supplies necessary to  produce the bagels at its Franklin Park, Illinois  facility. Earthgrains, on the other hand, agreed  to provide Brooklyn Bagel with all the racks and  trays necessary for shipping the bagels. In  connection with this obligation, Earthgrains was  responsible for picking up the bagels for  distribution to its facilities.


4
The Contract, among other terms, provided a  price structure for the bagels. The Contract does  not require Earthgrains to purchase a specific  quantity of bagels from Brooklyn Bagel. Instead,  the Contract stated that Brooklyn Bagel was to  process and package the "ordered quantity" of  bagels. The Contract required Earthgrains,  however, to provide a non-binding forecast every  three months, in a form as agreed by the parties,  for its expected bagel orders. The parties agreed  that the Contract would "continue in effect until  either party terminates it upon ninety (90) days  prior written notice to the other party of such  termination or terminates it as otherwise  provided in th[e] Agreement." (Contract para. 6.)  Their relationship continued under the Contract  until Earthgrains decided to begin manufacturing  its own bagels.


5
In July, 1997, Earthgrains purchased the  business of one of its other co-packers. That  same month, Brooklyn Bagel's Customer Service  Manager for the Earthgrains' account, Vicki  Abrams, learned of Earthgrains' plans to install  bagel manufacturing equipment in the Fort Payne  facility. Abrams then contacted Earthgrains'  Marketing Director, Phil Gruszka, concerning this  development, and Gruszka indicated that the  relationship between the parties would remain  unchanged for now. Later that year, Abrams again  contacted Gruszka, this time to ask whether  Brooklyn Bagel could budget Earthgrains' business  in 1998. Approximately 80 percent of the bagels  sold by Brooklyn Bagel to Earthgrains during 1997  were shipped to and distributed out of the Fort  Payne facility. Gruszka informed Abrams that "he  didn't know what [Earthgrains'] long-term plans  were, but [he] didn't think 1998 was an issue."  At no point during his conversations with Abrams  did Gruszka make any promises to her about  Earthgrains' plans for 1998 bagel production, and  Abrams had her doubts about whether Earthgrains  would continue ordering bagels from Brooklyn  Bagel in 1998.


6
In late 1997, Earthgrains began installing  equipment to manufacture bagels at the Fort Payne  facility. Earthgrains completed the installation  by March of 1998. Around this time, Earthgrains  sent Brooklyn Bagel a letter expressing its  intent to terminate the Contract. Earthgrains  sent the letter in accordance with the Contract's  ninety-day written notice of termination  provision. Gruszka also verbally advised Abrams  of the termination. Earthgrains then stopped  ordering bagels from Brooklyn Bagel for its Fort  Payne facility, but continued to order for its  Des Moines, Iowa facility. Once Abrams realized  that Earthgrains stopped ordering bagels for the  Fort Payne facility, she wrote Earthgrains'  President, William Opdyke, acknowledging receipt  of the termination letter. In late March, 1998,  Earthgrains sent Brooklyn Bagel a forecast for  its expected orders of bagels for distribution  out of the Des Moines facility over the remaining  months of the Contract, which was to terminate in  June, 1998.


7
In July, 1998, Brooklyn Bagel sued Earthgrains,  asserting various state law claims for breach of  contract, breach of an implied duty of good faith  and fair dealing, promissory estoppel, and unjust  enrichment. One year later, the district court  granted Earthgrains summary judgment, finding  that the terms of the Contract were unambiguous  and did not obligate Earthgrains to purchase its  bagel needs for the Fort Payne facility from  Brooklyn Bagel. The district court ruled that  Earthgrains did not breach the parties' Contract  and concluded that summary judgment was  appropriate with respect to Brooklyn Bagel's  remaining claims. Prior to this determination,  the district court also granted Earthgrains'  motion to strike the certification of Gregory  Stahl, the former president of Brooklyn Bagel and  a signatory of the parties' Contract, because the  certification was not based on Stahl's personal  knowledge and did not affirmatively demonstrate  his competency to testify on matters contained  therein as required by Fed. R. Civ. P. 56(e).  Brooklyn Bagel now appeals the district court's  summary judgment decision with respect to the  dismissal of the breach of contract and breach of  the implied duty of good faith and fair dealing  claims, as well as the district court's ruling on  Earthgrains' motion to strike.

II

8
We review de novo the district court's decision  to grant summary judgment to Earthgrains. See  Johnson v. Zema Sys. Corp., 170 F.3d 734, 742  (7th Cir. 1999). In order to overcome a motion  for summary judgment, Brooklyn Bagel must show  specific facts sufficient to raise a genuine  issue of material fact for trial. See Fed. R.  Civ. P. 56(c). In determining whether a genuine  issue of material fact exists, we construe the  record and all reasonable inferences drawn  therefrom in the light most favorable to Brooklyn  Bagel, the non-movant. See Senner v. Northcentral  Technical College, 113 F.3d 750, 754 (7th Cir.  1997). In reviewing the district court's decision  to strike Stahl's certification, however, we look  for an abuse of discretion. See Wollenburg v.  Comtech Mfg. Co., 201 F.3d 973, 977 (7th Cir.  2000).

A.  Breach of Contract

9
1.  Did the Parties Enter a Requirements  Contract?


10
Brooklyn Bagel argues that the parties' Contract  is an exclusive "requirements contract"  obligating Earthgrains to order all of its bagel  requirements for the Fort Payne facility from  Brooklyn Bagel. Brooklyn Bagel contends that the  Contract is ambiguous and that extrinsic evidence  demonstrates that the parties intended to enter  a requirements contract. In many American  jurisdictions, including Illinois (which the  parties agree governs this dispute), "a  requirements contract exists only when the  contract (1) obligates the buyer to buy goods,  (2) obligates the buyer to buy goods exclusively  from the seller, and (3) obligates the buyer to  buy all of its requirements for goods of a  particular kind from the seller." Zemco Mfg.,  Inc. v. Navistar Int'l Transp. Corp., 186 F.3d  815, 817 (7th Cir. 1999) (citing James J. White  & Robert S. Summers, Uniform Commercial Code sec.  3-9, at 154-55 (1995), and E. Allan Farnsworth,  Farnsworth on Contracts sec. 2-15, at 135-37  (1990)); see Wald v. Chicago Shippers Ass'n, 529  N.E.2d 1138, 1146 (Ill. App. Ct. 1988).


11
While Brooklyn Bagel asserts that the Contract  is ambiguous and therefore capable of being  interpreted as a requirements contract, the  district court determined that, as a matter of  law, the Contract is not a requirements  contract.1 In examining whether the Contract is ambiguous,2 we first look to the plain language of the Contract. See Atlantic Mut. Ins. Co. v.  Metron Eng'g & Constr. Co., 83 F.3d 897, 898 (7th  Cir. 1996); Metalex Corp. v. Uniden Corp. of Am.,  supra, 863 F.2d at 1333. Brooklyn Bagel argues  that the plain language of the Contract is  ambiguous as to whether it is a requirements  contract since the Contract lacks a quantity  term. However, we are bound to construe the  Contract as a whole, see Echo, Inc. v. Whitson  Co., Inc., 121 F.3d 1099, 1105 (7th Cir. 1997)  (interpreting Illinois law), and the lack of a  quantity term itself does not necessarily render  a contract ambiguous.


12
In relevant part, Paragraph 2(a) of the  Contract states:


13
Subject to Paragraph 2(d) below, upon order by  [Earthgrains], [Brooklyn Bagel] will process and  pack the ordered quantity of the Product. The  Product will be packed in accordance with the  packaging instructions set forth in Exhibit B.  [Brooklyn Bagel] shall not produce Product in  advance of an order, and in no event shall it  produce more than 104% of any quantity of Product  ordered by [Earthgrains].

Paragraph 2(d), in turn, provides:

14
On or before each January 1, April 1, July 1 and  October 1 during the term hereof, [Earthgrains]  shall submit [Brooklyn Bagel] a written forecast  (in such form as may be agreed to by the parties)  of [Earthgrains'] anticipated requirements for  the next succeeding 3 months; provided that such  forecasts shall not be binding on either party.  [Earthgrains] shall use reasonable efforts to  notify [Brooklyn Bagel] at least 4 weeks in  advance if [Earthgrains] anticipates a material  increase in [Earthgrains'] demand for the  Product.


15
After examining these provisions in context with  the Contract as a whole, we agree with the  district court that the Contract is not a  requirements contract as it does not expressly  obligate Earthgrains to purchase all, or any  specified quantity, of its requirements of bagels  for the Fort Payne facility from Brooklyn Bagel.  While such an obligation can be implicit, the  district court correctly characterized the  Contract as a "buyer's option," similar to the  agreement at issue in In re Modern Dairy of  Champaign, Inc., 171 F.3d 1106 (7th Cir. 1999).  In Modern Dairy, two school districts argued that  a dairy contractor was obligated to supply their  milk requirements. In examining the existence of  a requirements contract, this court observed that  the parties' contractual documents did not  explicitly, or by implication, require the school  districts to buy their milk requirements  exclusively from the dairy. Insofar as the dairy  merely agreed to sell milk to the school  districts at a specified price, within a  specified period of time, the court characterized  the parties' agreement as a "buyer's option"  rather than a requirements contract.


16
Brooklyn Bagel, however, asserts that the  Contract is no different from the ambiguous  supply contract involved in Zemco Mfg., Inc. v.  Navistar Int'l Transp. Corp., supra. The facts  here are far different than those in Zemco. In  Zemco, this court found the supply contract,  which also did not include a quantity term, to be  susceptible to more than one interpretation. By  contrast, in this case, there is but one  reasonable interpretation of the contractual  language. Paragraph 2 of the Contract clearly  gave Earthgrains the discretion to order its  bagel needs from Brooklyn Bagel. The contractual  language here cannot be alternatively read as an  "articulation of the manner in which [the buyer]  should place its orders as it has need for the  [specified goods]," like the contractual language  in Zemco. 186 F.3d at 817. Furthermore, the  contract in Zemco, unlike here, contained a  priority clause in the event the supplier was  unable to meet the production need of the buyer  manufacturer. Zemco also involved exclusive  dealings between the parties over a period of  twelve years, a circumstance not present in this  case. Therefore, a variety of textual and non-  textual considerations precluded the Zemco court  from ruling out the existence of a requirements  contract.


17
Under the Contract, Earthgrains clearly had no  obligation to buy all, let alone any quantity, of  its bagel requirements from Brooklyn Bagel.  Paragraph 2 makes this clear, and the Contract  specified a fee to be paid for the "ordered"  bagels, which could only increase or decrease at  six-month intervals. Under the Illinois  Commercial Code, such an agreement is enforceable  even though Earthgrains made no reciprocal  commitment to buy all its bagel needs from  Brooklyn Bagel. See 810 Ill. Comp. Stat. sec.  5/2-205;3 Modern Dairy, 171 F.3d at 1110  (noting "[a] seller's firm offer to supply the  buyer's needs for some good at a specified price  and other terms is enforceable . . . even though  the buyer makes no reciprocal commitment to buy  all its needs from this seller"). Therefore, the  district court's characterization of the Contract  as a buyer's option was appropriate.4


18
In an effort to demonstrate that the parties  had a requirements contract, Brooklyn Bagel also  points to sec. 2-306(1) of the Uniform Commercial  Code,5 which functions as a primary gap-filler  for open quantity terms in requirements  contracts. Under Illinois law, however, an  essential element of a requirements contract is  the promise by the buyer to purchase all of its  requirements, or at least a minimum quantity,  from the seller. See Torres v. City of Chicago,  supra, 632 N.E.2d at 58. No promise of that  nature can be found in the Contract. Moreover,  Brooklyn Bagel cannot genuinely dispute this lack  of exclusivity in the Contract.6 In the absence  of exclusivity, there can be no valid  requirements contract. See id.; see also White &  Summers, supra, sec. 3-9, at 155-56 (noting  "[b]ecause section 2-306 depends on exclusivity  to determine the quantity, there can be no valid  requirements contract without it").


19
While Brooklyn Bagel argues that Paragraph 2(d)  contemplates the use of estimates or forecasts--a  common feature of a requirements contract--the  Contract provides that "such forecasts shall not  be binding on either party," and Brooklyn Bagel  acknowledges that the parties rarely used this  feature. With respect to Brooklyn Bagel's  contention that the parties intended for Brooklyn  Bagel to be the sole supplier of bagels at the  Fort Payne facility, this promise is nowhere to  be found in the Contract. In fact, the Contract  does not reference any geographic region or  distribution facility. The parties surely could  have included this term in the Contract had they  desired. In any event, Brooklyn Bagel cannot  point to any contractual language indicating that  it would be a breach of contract for Earthgrains  to either (1) stop ordering from Brooklyn Bagel,  (2) use another manufacturer, or (3) manufacture  its own bagels.


20
Accordingly, the Contract, taken as a whole,  overwhelmingly establishes that the parties did  not enter a requirements contract. Instead, the  Contract provided an agreement by Brooklyn Bagel  to manufacture bagels for Earthgrains at a  specified price, within an agreed period, subject  to Earthgrains' bagel needs.


21
Brooklyn Bagel nevertheless argues that  extrinsic evidence demonstrates that Earthgrains  was obligated to buy all of its bagel  requirements for the Fort Payne facility from  Brooklyn Bagel. The district court found Brooklyn  Bagel's extrinsic evidence inadmissible or,  alternatively, unsupportive of its position. As  an initial matter, the Contract contains an  integration clause stating that the Contract  between the parties "constitutes the entire  agreement of the parties," and "supersedes all  prior and contemporaneous agreements." (Contract  para. 25.) Given such a clause, the parol  evidence rule generally forbids the use in  evidence of a prior or contemporaneous agreement  or terms not included in the Contract. See  Sunstream Jet Exp., Inc. v. International Air  Serv. Co., Ltd., 734 F.2d 1258, 1265 (7th Cir.  1984) (noting under Illinois law "if the contract  imports on its face to be a complete expression  of the whole agreement, it is presumed that the  parties introduced into it every material item,  and parol evidence cannot be admitted to add  another term to the agreement").


22
Notwithstanding the parol evidence rule,  extrinsic evidence can be admitted to discover  the parties' genuine intent when a contract is  ambiguous, see FDIC v. W.R. Grace & Co., supra,  877 F.2d at 620-21; Modern Dairy, 171 F.3d at  1109, but "there must be either contractual  language on which to hang the label of ambiguous  or some yawning void . . . that cries out for an  implied term." Bidlack v. Wheelabrator Corp., 993  F.2d 603, 608 (7th Cir. 1993) (en banc) (lead  opinion). Extrinsic evidence cannot be used "to  create a conflict completely apart from the  contract itself." R.T. Hepworth Co. v. Dependable  Ins. Co., Inc., 997 F.2d 315, 318 (7th Cir.  1993). Brooklyn Bagel neither points to any  contractual language that is reasonably  susceptible to differing interpretations, nor  suggests a void that "cries out for" an implied  term in the Contract.


23
As a further constraint on the consideration of  this evidence, the Illinois Commercial Code only  allows extrinsic evidence including course of  performance, course of dealing, and usage of  trade to be considered when it is reasonably  consistent with the express terms of the  contract. See 810 Ill. Comp. Stat. sec.sec. 5/2-  208(2), 5/2-202. Brooklyn Bagel does not seek to  introduce evidence that is consistent with the  terms of the Contract,7 and it otherwise fails  to establish any ambiguity in the terms of the  Contract. We conclude, as a matter of law, that  the parties did not enter a requirements  contract.


24
2.  Did Earthgrains Breach the Termination  Provision?


25
In a separate argument, which bears more  directly on its breach of contract claim,  Brooklyn Bagel asserts that even if the parties  did not enter a requirements contract, the  Contract is ambiguous with respect to  Earthgrains' performance obligation under the  termination notice provision. Brooklyn Bagel  claims that the Contract obligated Earthgrains to  continue ordering its bagel requirements from  Brooklyn Bagel during the ninety-day termination  notice period. According to Brooklyn Bagel,  Earthgrains therefore breached the termination  notice provision when it stopped ordering bagels  for the Fort Payne facility from Brooklyn Bagel  and began manufacturing its own bagels during the  ninety-day notice period.


26
The Contract, however, only required Earthgrains  to provide Brooklyn Bagel with ninety-day written  notice of termination. (Contract para.6.) There  is no language contained within the termination  notice provision itself, or the Contract as a  whole, that obligated Earthgrains to order bagels  from Brooklyn Bagel even during the ninety-day  notice period, and Brooklyn Bagel has failed to  show that the parties intended such a performance  obligation in the face of the unambiguous terms  of the Contract. Since Brooklyn Bagel does not  dispute the adequacy or form of the notice  provided, it has not established any breach of  the Contract by Earthgrains and Earthgrains was  entitled to summary judgment on the contract  claim because there are no genuine issues of  material fact for trial.


27
B.  Implied Duty of Good Faith and Fair Dealing


28
Brooklyn Bagel further contends that Earthgrains  breached its implied duty of good faith and fair  dealing by not ordering bagels during the ninety-  day termination notice period. Under Illinois  law, "the covenant of good faith and fair dealing  is not an independent source of duties for the  parties to a contract." Baxter Healthcare Corp.  v. O.R. Concepts, Inc., 69 F.3d 785, 792 (7th  Cir. 1995) (interpreting Illinois law). While  "[t]he UCC [810 Ill. Comp. Stat. sec. 5/1-203]  imposes an obligation of good faith in the  performance of all contracts under its domain,"  this duty merely "guides the construction of  contracts and does not create independent duties  of the contracting parties." Echo, Inc., 121 F.3d  at 1106. Therefore, Brooklyn Bagel cannot bring  a separate cause of action on this basis. Id.


29
While acknowledging that the implied covenant is  "a tool of construction," Brooklyn Bagel insists  that Earthgrains acted in bad faith by not  ordering bagels during the ninety-day notice  period. In Kham & Nate's Shoes No. 2, Inc. v.  First Bank of Whiting, 908 F.2d 1351, 1357 (7th  Cir. 1990), the court stated:


30
"Good faith" is a compact reference to an implied  undertaking not to take opportunistic advantage  in a way that could not have been contemplated at  the time of drafting, and which therefore was not  resolved explicitly by the parties. When the  contract is silent, principles of good faith--  such as the UCC's standard of honesty in fact,  UCC sec. 1-201(19), and the reasonable  expectations of the trade, UCC sec. 2-103 . . .  fill the gap.


31
There is nothing in the Contract that prohibits  Earthgrains from manufacturing its own bagels,  nor has Brooklyn Bagel shown that this reasonably  "could not have been contemplated" by the  parties. Accordingly, the district court properly  dismissed Brooklyn Bagel's claim for breach of  the implied duty of good faith and fair dealing.


32
C.  Motion to Strike the Certification of Gregory  Stahl


33
Brooklyn Bagel finally contends that the  district court erred by striking the  certification of Gregory Stahl, the former  president of Brooklyn Bagel and a signatory to  the Contract. Brooklyn Bagel initially asserts  that its breach of contract claim can be  established without any consideration of Stahl's  certification. According to Brooklyn Bagel,  Stahl's certification merely offers additional  extrinsic evidence that the parties intended to  enter into a requirements contract. While  consideration of this evidence is unnecessary in  light of the unambiguous Contract, we nonetheless  review the district court's ruling for an abuse  of discretion.


34
Stahl's certification purports to express his  own recollection before and at the time of the  execution of the Contract. The district court  excluded Stahl's certification because the  certification was not based on his personal  knowledge and did not establish his competency to  testify to the matters contained in the  certification. The district court based its  ruling on Fed. R. Civ. P. 56(e). Under Rule  56(e), an affidavit "shall be made on personal  knowledge, shall set forth facts as would be  admissible in evidence, and shall show  affirmatively that the affiant is competent to  testify to the matters stated therein."


35
An examination of the record indicates that the  district court did not abuse its discretion in  striking Stahl's certification. As the district  court observed, Stahl gave deposition testimony  that he was "really on the sidelines of [contract  negotiations]" and "was being updated as th[e]  [contract negotiations] went along." Brooklyn  Bagel further admits that Stahl was not involved  in the "day-to-day" contractual negotiations.  (Appellant's Br. at 35.) Stahl, however,  specifically testifies in the certification about  the understanding the parties had in executing  the Contract. Given his conflicting deposition  testimony, Stahl's understanding of the Contract,  which he did not form independent of others, is  of no evidentiary value. Therefore, the district  court did not err in finding that Stahl lacked  personal knowledge about the information  contained in the certification.


36
The district court was also correct in its  observation that Stahl's certification presented  many self-serving, conclusory allegations, which  were based on his private expectations of the  Contract. Stahl's private expectations are of no  consequence, particularly since he offered no  factual basis to demonstrate Earthgrains'  awareness of his expectation or understanding.  See Sethness-Greenleaf, Inc. v. Green River  Corp., 65 F.3d 64, 66-67 (7th Cir. 1995). The  district court's grant of Earthgrains' motion to  strike Stahl's certification did not constitute  an abuse of discretion.

III

37
For the reasons stated above, we AFFIRM the  judgment of the district court.


38
UCC § 2-306(1); 810 Ill. Comp. Stat. § 5/2-306(1).



Notes:


1
 This court has recognized that "[i]f a contract  is unambiguous, by definition no material issues  of fact exist regarding the contract's  interpretation; that interpretation is a question  of law for the court." Metalex Corp. v. Uniden  Corp. of Am., 863 F.2d 1331, 1333 (7th Cir.  1988). But if the contract is ambiguous, the  contract's meaning is a question for the trier of  fact. Id.


2
 According to Illinois law, a contract is  ambiguous only if it is "reasonably and fairly  susceptible to more than one construction."  Omnitrus Merging Corp. v. Illinois Tool Works,  Inc., 628 N.E.2d 1165, 1168 (Ill. App. Ct. 1993)  (internal quotation marks and citation omitted).  "The fact that parties to a contract disagree  about its meaning does not [necessarily] show  that it is ambiguous." FDIC v. W.R. Grace & Co.,  877 F.2d 614, 621 (7th Cir. 1989).


3
 This section in relevant part states:
An offer by a merchant to buy or sell goods in a  signed writing which by its terms gives assurance  that it will be held open is not revocable, for  lack of consideration, during the time stated or  if no time is stated for a reasonable time, but  in no event may such period of irrevocability  exceed 3 months . . . .


4
 We note that the district court alternately  viewed the parties' relationship as a series of  separate contracts, with the added element that  several of the contract terms would relate back  to the original Contract, presumably on the  theory that each time Earthgrains placed an order  for bagels, a contract between the parties was  created. This characterization is consistent with  a buyer's option since the original Contract  (although denominated as such by the parties) is  akin to an offer by Brooklyn Bagel to manufacture  bagels for Earthgrains at a specified price,  within an agreed period. See White & Summers,  supra, sec. 3-9, at 157; see also Streich v.  General Motors Corp., 126 N.E.2d 389, 393-95  (Ill. App. Ct. 1955). Earthgrains manifested its  assent to the offer, which Brooklyn Bagel never  revoked, by placing orders for the bagels, thus  triggering the obligations contemplated by the  original Contract (i.e., offer). See Torres v.  City of Chicago, 632 N.E.2d 54, 58 (Ill. App. Ct.  1994).


5
 This section states as follows:
A term which measures the quantity by the output  of the seller or the requirements of the buyer  means such actual output or requirements as may  occur in good faith, except that no quantity  unreasonably disproportionate to any stated  estimate or in the absence of a stated estimate  to any normal or otherwise comparable prior  output or requirements may be tendered or  demanded.


6
 Paragraph 2(a), for example, clearly enjoined  Brooklyn Bagel from producing bagels unless  Earthgrains placed an order for them, and even  then Brooklyn Bagel could produce no more than  "104% of any quantity" of bagels ordered by  Earthgrains.


7
 Brooklyn Bagel's extrinsic evidence, including  its supposed course of dealing, course of  performance, and trade usage evidence, attempts  to show that the parties intended for Brooklyn  Bagel to be the sole supplier of bagels at the  Fort Payne facility and that Earthgrains agreed  to buy all of its bagel requirements for that  location from Brooklyn Bagel. However, we agree  with the district court that Brooklyn Bagel's  extrinsic evidence, taken as a whole, is  inconsistent with the unambiguous terms of the  Contract. The evidence presents little, or no,  objective proof of (1) prior exclusive dealings  between the parties, (2) an industry custom over  the usage of a single co-packer for a specific  geographic region, and (3) a course of  performance indicating a requirements contract.  See Murphy v. Keystone Steel & Wire Co., 61 F.3d  560, 564 (7th Cir. 1995) (noting "[t]he party  claiming that a contract is ambiguous must first  convince the [court] that this is the case . . .  and must produce objective facts, not subjective  and self-serving testimony, to show that a  contract which looks clear on its face is  actually ambiguous") (internal citation omitted  and emphasis added); accord Ashan v. Eagle, Inc.,  678 N.E.2d 1238, 1241 (Ill. App. Ct. 1997)  (citing Home Ins. Co. v. Chicago & Northwestern  Transp. Co., 56 F.3d 763, 768 (7th Cir. 1995)).  Furthermore, the evidence is critically undercut  by the fact that Brooklyn Bagel supplied bagels  for distribution out of Earthgrains' Des Moines,  Iowa facility. Since the Contract does not  contain any geographic restrictions on the  distribution of bagels sold by Brooklyn Bagel,  this strongly suggests that Earthgrains had  complete flexibility in the manner in which it  distributed bagels sold by Brooklyn Bagel.